NUMBER 13-14-00206-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

                         IN RE RICARDO M. VILLARREAL


                        On Petition for Writ of Mandamus.


                                        ORDER
   Before Chief Justice Valdez and Justices Rodriguez and Longoria
                           Order Per Curiam

       Relator, Ricardo M. Villarreal, filed a petition for writ of mandamus in the above

cause on April 4, 2014, contending that the City Secretary for the city of Palmview, Aida

Rivas, should issue a notice of ineligibility as to Albino Villarrreal regarding his candidacy

for the City Council for the City of Palmview. The Court requests that the real party in

interest, Albino Villarreal, or any others whose interest would be directly affected by the

relief sought herein, file a response to the petition for writ of mandamus on or before the
expiration of the business day on Thursday, April 10, 2014. See TEX. R. APP. P. 52.4,

52.8.

        IT IS SO ORDERED.


                                                    PER CURIAM




Delivered and filed the
4th day of April, 2014.




                                             2